Citation Nr: 0114798	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  97-33 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for degenerative 
arthritis of the right hip.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active Air Force service from February 1950 
to February 1954, and active Navy service from February 1955 
to May 1972.

In June 1997, he filed claims for service connection for 
residuals of a right hip injury and for coronary artery 
disease.  These matters come to the Board of Veterans' 
Appeals (Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the claims.

The Board remanded the case in April 1999 to verify the 
veteran's first period of service and to obtain his service 
medical records for that period of service.


REMAND

In this case, during his March 1972 separation examination, 
the veteran complained of occasional right upper quadrant 
pain, but electrocardiograph was normal.  He then gave a 
five- or six-year history of intermittent pain or numbness of 
the right hip, but was asymptomatic on examination.  He said 
he had not previously seen a doctor in connection with either 
complaint.  No diagnosis was then rendered.  

In November 1996, the veteran underwent a four-vessel 
coronary artery bypass graft.  In addition, after an August 
1997 VA orthopedic examination, the diagnosis was probable 
early degenerative arthritis of the right hip that was 
subsequently confirmed by X-rays.  There is no medical 
evidence of record addressing the relationship, if any, 
between the coronary artery disease and/or degenerative 
arthritis of the right hip and the veteran's active military 
service. 

In the September 1997 rating decision on appeal, the RO 
essentially denied each of the claims currently on appeal on 
the basis that there was no evidence that the disability was 
caused or aggravated by service denied (i.e., because the 
claims were not well grounded).  

However, the Board notes that during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of the 
heightened duties imposed by the Veterans Claims Assistance 
Act of 2000, the Board finds that the veteran should undergo 
appropriate VA examination(s) to obtain medical opinion as to 
the medical relationship, if any, between the veteran's 
current coronary artery disease and/or degenerative arthritis 
of the right hip.  The appellant is hereby advised that 
failure to report to any scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the appellant fails to report to any scheduled examination, 
the RO should obtain and associate with the record any 
notice(s) of the examination(s) sent to the appellant.  

Prior to arranging for the veteran to undergo any further 
examination, the RO must obtain and associate with the claims 
file all outstanding pertinent medical records, to 
specifically include any records from VA facilities or other 
governmental entities.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The RO should also obtain all outstanding pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran, as well as undertake any other development 
and/or notification action deemed warranted by the Act.

Accordingly, these matters are hereby REMANDED to the RO for 
the following:


1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities and 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records 
otherwise yields negative results, that 
fact should be noted in the claims file, 
and he and his representative should be 
so notified.  The appellant is also free 
to submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
examination.

2. After all available records received 
pursuant to the above-requested 
development have been associated with 
the claims file, the RO should arrange 
for the appellant to undergo 
cardiovascular and orthopedic 
examinations.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by each physician designated to 
examine the appellant.  All indicated 
studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  Following 
examination of the veteran, review of 
his pertinent medical history (to 
include that cited to herein), and with 
consideration of sound medical 
principles, each examiner should render 
an opinion as to whether, with respect 
to any diagnosed coronary artery disease 
or degenerative arthritis of the right 
hip (as appropriate), it is as least as 
likely as not that the disability is the 
result of injury or disease incurred or 
aggravated during active military 
service.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for the opinion 
expressed, in a typewritten report.

3. If the appellant fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

4. To help avoid future remand, the RO must 
ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  

6. After completion of the foregoing 
requested development, and any other 
indicated development and/or 
notification action, the RO should re-
adjudicate the claims for service 
connection for coronary artery disease 
and for arthritis of the right hip in 
light of all pertinent evidence and 
legal authority, to specifically 
include that cited to herein.  If the 
appellant fails to report for any 
scheduled examination(s), the RO 
should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
The RO must provide adequate reasons 
and bases for its determinations, 
citing to all governing legal 
authority and precedent, and 
addressing all issues and concerns 
that were noted in the REMAND.

7. If either benefit sought on appeal 
continues to be denied, the veteran 
and his representative must be 
furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before his claims 
file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded to the RO by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court), for additional evidentiary 
development or other action, must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the VBA Adjudication 
Procedure Manual, M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


